DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claims 1, 9, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey et al. (U.S. Publication 2008/0005729) (Harvey hereinafter) in view of Bhaskaran et al. (U.S. Patent 6,732,364) (Bhaskaran hereinafter) and Dascalita et al. (U.S. Publication 2011/0055271) (Dascalita hereinafter) (Identified by Applicant in IDS).
6. 	As per claim 1, Harvey teaches a method of providing backend custom code extensibility, the method comprising: receiving custom code that defines custom backend features from a user for incorporation into a backend-as-a-service module that is configured to provide a backend service to a corresponding application [“the front-end application allows users to define system specifications to be built and run by the back-end application. That is, each component-based software system comprises one or more sensor components selected from the predefined set of sensor components and configured by a user as needed to implement all or part of a desired sensor data process flow. With this framework, the user defines desired component-based software systems using the front-end application, and the back-end application dynamically builds and runs them, such that a target computer hosting the back-end application performs the desired sensor data processing,” ¶ 0010].
Harvey does not explicitly disclose but Bhaskaran discloses in response to receipt of a request from the corresponding application, automatically loading the custom code dynamically in a runtime hosted by the backend-as-a-service module while the runtime is running, using at least one element that includes at least one of (a) one or more processors, (b) physical hardware, or (c) electrical circuitry, to provide custom backend features that are defined by the custom code to the corresponding application [“The Awarelet Container 103 acts as a host for the derived Awarelets 101. It dynamically loads various derived Awarelets based on the configuration information from an Awarelet Repository 105,” col. 5, lines 21 - 24; “An Awarelet Application Adapter 109 provides the features necessary for bidirectional interaction with the Awarelet Container 103. An application developer extends these features in order to interact with the derived Awarelets 101 in the Awarelet Container 103. Different communication mechanisms like CORBA (Common Object Request Broker Architecture), HTTP (hyper text transfer protocol), Awareness Engines, and event servers, etc. can be used to push and pull the Awarelet Events 101 and the Awarelet Application Adapter 109 will encapsulate a default set of communication mechanisms, like HTTP and Lotus.RTM.” col. 7, lines 7-17; “Awarelet Backend services 320 provide access to, and management of, derived Awarelets 101 from the backend Awarelet Repository, as well as access to, and management of, configuration data for the derived Awarelets from the backend Awarelet Configuration. In addition, the Awarelet backend services 320 also provides integration and connectivity into basic event servers.” col. 7, line 65 - col. 8, line 4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey and Bhaskaran available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey to include the capability of developing and dynamically deploying awarelets as taught by Bhaskaran, thereby providing a mechanism to dynamically load and execute software components to streamline the deployment process and to reduce the amount of system downtime.
Harvey and Baskaran do not explicitly disclose but Dascalita discloses the custom code is operable to call into the runtime to use one or more services that are provided by the runtime, the one or more services including a database operation [“The separate executable program may provide the gathered information to the runtime or a runtime application in various ways. Information may be stored in a database or other memory area and/or passed directly to the application. The separate executable could output information into a text file, another memory storage area, or place the information in an runtime-specific file system area that a runtime application can access, as examples. In an alternative embodiment, the separate executable may be started as a process and sockets can be used to communicate with the runtime or runtime application to pass the information.” ¶ 0021].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran and Dascalita available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey and Bhaskaran to include the capability of providing information for use in a runtime environment as taught by Dascalita, thereby providing an options for accessing data/information to applications executing in a runtime environment [Dascalita ¶ 0003]. 
7. 	As per claim 9, Harvey teaches a system to provide backend custom code extensibility, the system comprising: memory; an interface configured to receive custom code that defines custom backend features for incorporation into a backend-as-a-service module that is configured to provide a backend service to a corresponding application [“the front-end application allows users to define system specifications to be built and run by the back-end application. That is, each component-based software system comprises one or more sensor components selected from the predefined set of sensor components and configured by a user as needed to implement all or part of a desired sensor data process flow. With this framework, the user defines desired component-based software systems using the front-end application, and the back-end application dynamically builds and runs them, such that a target computer hosting the back-end application performs the desired sensor data processing,” ¶ 0010].
Harvey does not explicitly disclose but Bhaskaran discloses one or more processors coupled to the memory, the one or more processors configured to automatically load the custom code dynamically in a runtime hosted by the backend-as-a-service module while the runtime is running to provide custom backend features that are defined by the custom code to the corresponding application in response to receipt of a request from the corresponding application [“The Awarelet Container 103 acts as a host for the derived Awarelets 101. It dynamically loads various derived Awarelets based on the configuration information from an Awarelet Repository 105,” col. 5, lines 21 - 24; “An Awarelet Application Adapter 109 provides the features necessary for bidirectional interaction with the Awarelet Container 103. An application developer extends these features in order to interact with the derived Awarelets 101 in the Awarelet Container 103. Different communication mechanisms like CORBA (Common Object Request Broker Architecture), HTTP (hyper text transfer protocol), Awareness Engines, and event servers, etc. can be used to push and pull the Awarelet Events 101 and the Awarelet Application Adapter 109 will encapsulate a default set of communication mechanisms, like HTTP and Lotus.RTM.” col. 7, lines 7-17; “Awarelet Backend services 320 provide access to, and management of, derived Awarelets 101 from the backend Awarelet Repository, as well as access to, and management of, configuration data for the derived Awarelets from the backend Awarelet Configuration. In addition, the Awarelet backend services 320 also provides integration and connectivity into basic event servers.” col. 7, line 65 - col. 8, line 4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey and Bhaskaran available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey to include the capability of developing and dynamically deploying awarelets as taught by Bhaskaran, thereby providing a mechanism to dynamically load and execute software components to streamline the deployment process and to reduce the amount of system downtime.
Harvey and Bhaskaran do not explicitly disclose but Dascalita discloses the custom code is operable to call into the runtime to use one or more services that are provided by the runtime, the one or more services including at least one of a push notification or a database operation [“The separate executable program may provide the gathered information to the runtime or a runtime application in various ways. Information may be stored in a database or other memory area and/or passed directly to the application. The separate executable could output information into a text file, another memory storage area, or place the information in an runtime-specific file system area that a runtime application can access, as examples. In an alternative embodiment, the separate executable may be started as a process and sockets can be used to communicate with the runtime or runtime application to pass the information.” ¶ 0021].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran and Dascalita available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey and Bhaskaran to include the capability of providing information for use in a runtime environment as taught by Dascalita, thereby providing an options for accessing data/information to applications executing in a runtime environment [Dascalita ¶ 0003]. 
8.	As per claim 22, Harvey, Bhaskaran and Dascalita teach the method of claim 9. Harvey further teaches wherein the custom code is business logic [“the front-end application allows users to define system specifications to be built and run by the back-end application. That is, each component-based software system comprises one or more sensor components selected from the predefined set of sensor components and configured by a user as needed to implement all or part of a desired sensor data process flow. With this framework, the user defines desired component-based software systems using the front-end application, and the back-end application dynamically builds and runs them, such that a target computer hosting the back-end application performs the desired sensor data processing,” ¶ 0010 system specifications mapped to business logic].
9. 	As per claim 23, Harvey, Bhaskaran and Dascalita teach the method of claim 1.  Dascalita further teaches wherein the one or more services include the database operation [“The separate executable program may provide the gathered information to the runtime or a runtime application in various ways. Information may be stored in a database or other memory area and/or passed directly to the application. The separate executable could output information into a text file, another memory storage area, or place the information in an runtime-specific file system area that a runtime application can access, as examples. In an alternative embodiment, the separate executable may be started as a process and sockets can be used to communicate with the runtime or runtime application to pass the information.” ¶ 0021], and a push notification [“When data is obtained or accessed as between a first and second computer system or components thereof, the actual data may travel between the systems directly or indirectly. For example, if a first computer accesses data from a second computer, the access may involve one or more intermediary computers, proxies, and the like. The actual data may move between the first and second computers, or the first computer may provide a pointer or metafile that the second computer uses to access the actual data from a computer other than the first computer, for instance. Data may be “pulled via a request, or “pushed without a request in various embodiments,” ¶ 0044].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran and Dascalita available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey and Bhaskaran to include the capability of providing information for use in a runtime environment as taught by Dascalita, thereby providing an options for accessing data/information to applications executing in a runtime environment [Dascalita ¶ 0003]. 
10. 	Claims 3, 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of Yu (U.S. Patent 7,774,428) (Yu hereinafter) (Identified by Applicant in IDS). 
11. 	As per claim 3, Harvey, Bhaskaran and Dascalita teach the method of claim 1. Harvey, Bhaskaran and Dascalita do not explicitly disclose but Yu discloses wherein automatically loading the custom code dynamically in the runtime comprises: automatically loading the custom code dynamically in the runtime without necessitating that the runtime be re-loaded [a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, Lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner.
12. 	As per claim 11, Harvey, Bhaskaran and Dascalita teach the system of claim 9.  Harvey, Bhaskaran and Dascalita do not explicitly disclose but Yu discloses wherein the custom code is operable to access code modules that are external to the custom code [a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
13. 	As per claim 15, Harvey, Bhaskaran and Dascalita teach the system of claim 9. Harvey, Bhaskaran and Dascalita do not explicitly disclose but Yu discloses wherein the one or more processors are configured to automatically load the custom code dynamically in the runtime without necessitating that the runtime be re-loaded [a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, Lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
14.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of Mizrachi et al. (U.S. Publication 2012/0324432) (Mizrachi hereinafter) and Yu.
15. 	As per claim 5, Harvey, Bhaskaran and Dascalita teach the method of claim 1.  Harvey, Bhaskaran and Dascalita do not explicitly disclose but Mizrachi discloses to modify one or more inputs of the default operation before the default operation is performed [“A software server engine 120 may receive the API source code from the data source 110. The software server engine 120 may then perform operations in accordance with any of the embodiments described here. For example, the software server engine 120 may dynamically read API source command classes using reflection to help create a building block class 132 for each API command class. The software server engine 120 may also plant runtime readable embedded metadata (e.g., Java annotations) in the building block classes 132 to help a subsequent linking of blocks in a logical sequence in accordance with the runtime scenario. The linked building block classes 132 may be stored in a reusable runtime pool 130 to be accessed by multiple users and/or devices 140,” ¶ 0016; software server engine mapped to custom code; “a building block class associated with each API command class may be generated. The automatically generated building block classes may be associated with, for example, input classes, output classes, and/or command classes. According to some embodiments, a method associated with a building block class may correspond to an input class if the method name starts with "set" or "add." Similarly, a method associated with a building block class might correspond to an output class if the method name starts with "get." Further note that each building block class might be associated a primitive input associated with user input and/or non-primitive input associated with a dynamic input of data from another building block,” ¶ 0024; input/output classes mapped to default operations].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Mizrachi available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of dynamic server-based code modification in a runtime environment as taught by Mizrachi, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
Harvey, Bhaskaran, Dascalita and Mizrachi do not explicitly disclose but Yu discloses wherein automatically loading the custom code dynamically in the runtime comprises: automatically loading the custom code, which is operable to explicitly invoke a default operation and to modify one or more outputs of the default operation by the custom code after the default operation is performed, dynamically in the runtime while the runtime is running [a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita, Mizrachi and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran, Dascalita and Mizrachi to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
16. 	Claims 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of O’Brien (U.S. Publication 2007/0074187) (O’Brien hereinafter) (Identified by Applicant in IDS). 
17. 	As per claim 7, Harvey, Bhaskaran and Dascalita teach the method of claim 1. Harvey, Bhaskaran and Dascalita do not explicitly disclose but O’Brien discloses monitoring the custom code, using the runtime, while the custom code runs to determine whether at least one of a failure of the custom code or a bug in the custom code causes the corresponding application to become unresponsive [using a monitoring engine to gather operational information, such as failures and errors that are generated by applications, and determine if code fixes are necessary, ¶ 0039]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and O’Brien available at the time the invention was made, to modify the capability of developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of monitoring software applications as taught by O’Brien, thereby improving system reliability and maintainability. 
18.	As per claim 13, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 7 above.
19. 	Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of Williams et al. (U.S. Publication 2010/0180270) (Williams hereinafter) (Identified by Applicant in IDS) and Anagol-Subbarao et al. (U.S. Publication 2004/0221001) (Anagol-Subbarao hereinafter).
20. 	As per claim 8, Harvey, Bhaskaran and Dascalita teach the method of claim 1. Harvey, Bhaskaran and Dascalita do not explicitly disclose but Williams discloses provisioning a website, a database, and a set of uniform resource identifiers that correspond to the custom code in response to receiving the custom code [Instructions to modify the base configuration of an application running on a server are received from a user interface and installed on the server, ¶ 0050; servers, including web servers and database servers, execute web applications and process requests from database clients running on a user computer, ¶ 0030; the system also includes one or more databases, ¶ 0031; which suggests that the servers, databases and website have been provisioned to operate in conjunction with the various software applications]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Williams available at the time the invention was made, to modify the capability of developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of customizing server applications as disclosed by Williams, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
Anagol-Subbarao discloses receiving a URI request at the back-end-as-a-service module that identifies at least one of the uniform resource identifiers in response to receipt of the request from the corresponding application; and executing the custom code in response to receiving the URI request [“The SOAP engine parses the XML to remove the SOAP "envelope", identifies the uniform resource locator (URL) from which the service call originated, identifies the requested service and service parameters, and the data type, and then invokes the required business logic to provide the requested service,” ¶ 0034].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita, Williams and Anagol-Subbarao available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran, Dascalita and Williams to include the capability of invoking business logic as taught by Anagol-Subbarao, thereby enhancing system operability and maintainability by using identifiers commonly applied in the art. 
21.	As per claim 16, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.
22. 	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of Mizrachi. 
23. 	As per claim 12, Harvey, Bhaskaran and Dascalita teach the system of claim 9. Harvey, Bhaskaran and Dascalita do not explicitly disclose but Mizrachi discloses wherein the custom code is operable to explicitly invoke a default operation and to modify one or more inputs of the default operation before the default operation is performed [“A software server engine 120 may receive the API source code from the data source 110. The software server engine 120 may then perform operations in accordance with any of the embodiments described here. For example, the software server engine 120 may dynamically read API source command classes using reflection to help create a building block class 132 for each API command class. The software server engine 120 may also plant runtime readable embedded metadata (e.g., Java annotations) in the building block classes 132 to help a subsequent linking of blocks in a logical sequence in accordance with the runtime scenario. The linked building block classes 132 may be stored in a reusable runtime pool 130 to be accessed by multiple users and/or devices 140,” ¶ 0016; software server engine mapped to custom code; “a building block class associated with each API command class may be generated. The automatically generated building block classes may be associated with, for example, input classes, output classes, and/or command classes. According to some embodiments, a method associated with a building block class may correspond to an input class if the method name starts with "set" or "add." Similarly, a method associated with a building block class might correspond to an output class if the method name starts with "get." Further note that each building block class might be associated a primitive input associated with user input and/or non-primitive input associated with a dynamic input of data from another building block,” ¶ 0024; input/output classes mapped to default operations].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Mizrachi available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of dynamic server-based code modification in a runtime environment as taught by Mizrachi, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
24.	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rechterman (U.S. Publication 2010/0205302) (Rechterman hereinafter) (Identified by Applicant in IDS), Trifa et al. (U.S. Publication 2014/0181256), Anagol-Subbarao and Bhaskaran.
25. 	As per claim 17, Rechterman teaches a computer program product comprising a computer-readable storage medium having computer program logic recorded thereon for enabling a processor-based system to provide backend custom code extensibility, by performing operations, the operations comprising: 
provision a website, database wherein the website is hosted by a backend-as-a-service module that is configured to provide a backend service to a corresponding application [“As illustrated in FIG. 7, an example embodiment of a method for providing customer-selected solutions for multiple datacenter website hosting may comprise the steps of registering (perhaps via at least one customer interaction server 140) a domain name to a registrant (Step 700) and offering (perhaps via the at least one customer interaction server 140) to host at least one customer website 160 (that may resolve from the domain name) in a first datacenter 100, a second datacenter 110, or both datacenters (Step 710). If the registrant selects hosting the customer website(s) 160 in the first datacenter 100 and the second datacenter 110, the illustrated method also may comprise the steps of provisioning (perhaps by the customer interaction server 140) at least one hosting server 120 in the first datacenter 100 and at least one hosting server 120 in the second datacenter 110 to host the customer website(s) 160 (Step 730) and hosting the customer website(s) 160 on at least one hosting server 120 in the first datacenter 100 and at the least one hosting server 120 in the second datacenter 110 (Step 740).” ¶ 0058;
provision a runtime to run in the website that is hosted by the backend-as-a-service module [“Server provisioning may be accomplished by configuring the server's hardware and/or software to meet the content provider's requirements. It may comprise installing the proper software (operating system, device drivers, middleware, applications, etc), configuring a boot image for the server, and perhaps booting the newly-configured server and its newly-installed software, thus making the system ready for operation,” ¶ 0039].
Recterman does not explicitly disclose but Trifa discloses provisioning a set of uniform resource identifiers that correspond to custom code based on receipt of the custom code; and execute the custom code, in response to receipt of the request from the corresponding application and further in response to receipt of a URI request that identifies at least one of the uniform resource identifiers that correspond to the custom code [“The context-aware redirector server 40 is essentially a Web-based proxy server configured to be connected to the Rules Database 42 for serving a large-quantity of short URLs and maintaining a mapping for each of them to multiple target URLs linking to the various entry points for the application rune time environments,” ¶ 0075; “The Short-URL will be redirected by the context-aware redirector server 40 depending on the object identifier and contextual information to a specific runtime application environment 60 linking to a specific application 70. The Web browser can then open the target URL of the application (e.g. Web application) that corresponds to the context according to the rules,” ¶ 0087].
It would have been obvious to one of ordinary skill in the art, having the teachings of Recterman and Trifa available at the time the invention was made, to modify the capability of provisioning datacenter website hosting as disclosed by Recterman to include the capability of dynamically accessing server-based services as taught by Trifa, thereby providing a mechanism to dynamically execute software components remotely thereby enhancing system efficiency. 
Recterman and Trifa do not explicitly disclose but Anagol-Subbarao discloses custom code which is configured to export a function that implements an operation and which is further configured such that a request parameter passed into the function enables the custom code to respond to or reject the request from the corresponding application [“The SOAP engine parses the XML to remove the SOAP "envelope", identifies the uniform resource locator (URL) from which the service call originated, identifies the requested service and service parameters, and the data type, and then invokes the required business logic to provide the requested service,” ¶ 0034; “In XML-based RPC, a remote procedure call is represented using an XML-based protocol such as SOAP. An XML-based RPC server application can define, describe and export a Web Service as an RPC-based service. JAX-RPC can also be used to implement services described by WSDL.” ¶ 0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Recterman, Trifa and Anagol-Subbarao available at the time the invention was made, to modify the capability of provisioning datacenter website hosting as disclosed by Recterman and Trifa to include the capability of invoking business logic as taught by Anagol-Subbarao, thereby enhancing system operability and maintainability by using identifiers commonly applied in the art. 
Recterman, Trifa and Anagol-Subbarao do not explicitly disclose but Bhaskaran discloses automatically load the custom code, which defines custom backend features, dynamically in the runtime, which runs in the website that is hosted by the backend-as-a-service module while the runtime is running to provide custom backend features that are defined by the custom code to a corresponding application in response to receipt of a request from the corresponding application [“The Awarelet Container 103 acts as a host for the derived Awarelets 101. It dynamically loads various derived Awarelets based on the configuration information from an Awarelet Repository 105,” col. 5, lines 21 - 24; “An Awarelet Application Adapter 109 provides the features necessary for bidirectional interaction with the Awarelet Container 103. An application developer extends these features in order to interact with the derived Awarelets 101 in the Awarelet Container 103. Different communication mechanisms like CORBA (Common Object Request Broker Architecture), HTTP (hyper text transfer protocol), Awareness Engines, and event servers, etc. can be used to push and pull the Awarelet Events 101 and the Awarelet Application Adapter 109 will encapsulate a default set of communication mechanisms, like HTTP and Lotus.RTM.” col. 7, lines 7-17; “Awarelet Backend services 320 provide access to, and management of, derived Awarelets 101 from the backend Awarelet Repository, as well as access to, and management of, configuration data for the derived Awarelets from the backend Awarelet Configuration. In addition, the Awarelet backend services 320 also provides integration and connectivity into basic event servers.” col. 7, line 65 - col. 8, line 4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Recterman, Trifa, Anagol-Subbarao and Bhaskaran available at the time the invention was made, to modify the capability of provisioning datacenter website hosting as disclosed by Recterman, Trifa and Anagol-Subbarao to include the capability of developing and dynamically deploying awarelets as taught by Bhaskaran, thereby providing a mechanism to dynamically load and execute software components to streamline the deployment process and to reduce the amount of system downtime. 
26.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Recterman, Trifa, Anagol-Subbarao, Bhaskaran and Igotti (U.S. Publication 2003/0033443) (Igotti hereinafter).
27.	As per claim 18, Recterman, Trifa, Anagol-Subbarao and Bhaskaran teach the computer program product of claim 17.  Recterman, Trifa, Anagol-Subbarao, Bhaskaran do not explicitly disclose but Igotti discloses wherein the runtime is a native runtime of the custom code [“the extensions are registered with a path to the host application dependent extension library at step 350. (The extensions allow custom code to be supplied to handle objects specific to the application.) This path contains the Java language native methods of the extension, and extension specific information used by the second category to initialize this extension.” ¶ 0036].
It would have been obvious to one of ordinary skill in the art, having the teachings of Recterman, Trifa, Anagol-Subbarao, Bhaskaran and Igotti available at the time the invention was made, to modify the capability of provisioning datacenter website hosting as disclosed by Recterman, Trifa, Anagol-Subbarao, Bhaskaran to include the capability of virtual machine integration as taught by Igotti, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner less prone to errors. 
28. 	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Recterman, Trifa, Anagol-Subbarao, Bhaskaran and Mizrachi. 
29.	As per claim 19, it is a media claim having similar limitations as cited in claim 12.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 12 above.
30. 	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Recterman, Trifa, Anagol-Subbarao, Bhaskaran and Yu. 
31.	As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
32. 	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of Trifa et al. (U.S. Publication 2014/0181256) (Trifa hereinafter). 
33. 	As per claim 24, Harvey, Bhaskaran and Dascalita teach the method of claim 1.  Harvey, Bhaskaran and Dascalita do not explicitly disclose but Trifa discloses wherein the runtime is a web application [“The context-aware redirector server 40 is essentially a Web-based proxy server configured to be connected to the Rules Database 42 for serving a large-quantity of short URLs and maintaining a mapping for each of them to multiple target URLs linking to the various entry points for the application rune time environments,” ¶ 0075; “The Short-URL will be redirected by the context-aware redirector server 40 depending on the object identifier and contextual information to a specific runtime application environment 60 linking to a specific application 70. The Web browser can then open the target URL of the application (e.g. Web application) that corresponds to the context according to the rules,” ¶ 0087; context-aware redirector server 40 mapped to web application].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Trifa available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of dynamically accessing server-based services as taught by Trifa, thereby providing a mechanism to dynamically execute software components remotely thereby enhancing system efficiency. 
34. 	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of Osborne, II et al. (U.S. Patent 6,934,934) (Osborne hereinafter). 
35. 	As per claim 25, Harvey, Bhaskaran and Dascalita teach the method of claim 1.  Harvey, Bhaskaran and Dascalita do not explicitly disclose but Osborne discloses receiving the custom code, which includes one or more custom extensions; wherein the one or more custom extensions include at least one of a table script or a cron script; wherein the cron script is a script that is run on a user-defined periodic interval [“Symbol table 515 is a file in any convenient file format. Many formats for storing tabular data are known, such as .xml format. Once the information on the methods and properties are captured in a table, script 515 can use this information to create test code that exercises the methods and properties of the particular component under test. In particular, script 515 can automatically create a variable of the correct data type and assign it a value consistent with that type for any variable used in the bean.” Col. 11, lines 17 – 25].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Osborne available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of creating test code based on script execution as taught by Osborne, thereby providing a mechanism to dynamically create software components using a common execution utility. 
36. 	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Dascalita in further view of Anagol-Subbarao.
37.	As per claim 26, Harvey, Bhaskaran and Dascalita teach the method of claim 1.  Harvey, Bhaskaran and Dascalita do not explicitly disclose but Anagol-Subbarao discloses receiving the custom code, which is configured to export a function that implements an operation; and wherein a request parameter that is passed into the function enables the custom code to respond to or reject the request from the corresponding application [“The SOAP engine parses the XML to remove the SOAP "envelope", identifies the uniform resource locator (URL) from which the service call originated, identifies the requested service and service parameters, and the data type, and then invokes the required business logic to provide the requested service,” ¶ 0034; “In XML-based RPC, a remote procedure call is represented using an XML-based protocol such as SOAP. An XML-based RPC server application can define, describe and export a Web Service as an RPC-based service. JAX-RPC can also be used to implement services described by WSDL.” ¶ 0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Dascalita and Anagol-Subbarao available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Dascalita to include the capability of invoking business logic as taught by Anagol-Subbarao, thereby enhancing system operability and maintainability by using identifiers commonly applied in the art. 
Response to Arguments
38.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193